Title: Benjamin Henry Latrobe to Dolley Madison, 21 April 1809
From: Latrobe, Benjamin Henry
To: Madison, Dolley Payne Todd


MadamPhiladelphia, April 21st. 1809.
Your letter of the 19th. has just been received. Permit me in the first place to thank You for the excellent political News which concludes it. The interruption of the friendly intercourse thus restored, has cost you individually many an odd dollar extraordinary. For instance: I could not find in the whole city among the merchants a Yard of cloth fit to line your carriage, & have at last been obliged to a Taylor (McAlpin) for the quantity required, at 11$ ⅌ Yard. There was not enough for the travelling carriage, & I have been obliged to have recourse to second cloth of somewhat a darker tint, but of the same character of color. The color of your carriage will be a very beautiful reddish brown according to your wish. Your taste in this respect agrees with the fashion. The travelling carriage has its first coat, & with favorable weather, there is no doubt of your getting it in time. The Chariot is a very neat thing, the most so I recollect to have seen for a long time. I have chosen to-day the springs, & call almost everyday to keep them agoing. My stay here is lengthened by a great variety of business relative to Washington. I hope every day to see it concluded, but the hurry of every body in this enormous & increasing city is such that without daily inspection, every thing is put off. Today I was so fortunate as to get on board Captain Hand, 4 Chimney pieces, 2 for your dining room, 1 for the Antichamber & one for the drawing room.
I am sorry to have counteracted any wish of yours as to Genl Washington’s picture. The dining room is properly the picture room, and in speaking to the president as to the furniture of the room, I understood it to be arranged that not only the Genl.—but the succeeding Presidents should have a place there. I therefore intended him to occupy either the place at the West end of the room between the Windows, or the fire place at the East end. Over the drawing room Chimney piece, I intended my best looking glass. Opposite to the door, & over the fire place (that is to be) of the dining room my squarest Glass, to repeat the Landscape through the Center windows.
But if you have the slightest wish to the contrary remember that the Motto of my family, of my art, & of my duty, is tutto si fa—tout se fait. Mr Bridport, the decorator to whom I have committed this business, is a man of great taste & talents & the first line of his instructions is, do as Mr & Mrs. Madison wish.
The curtains! On the terrible velvet curtains! Their effect will ruin me entirely, so brilliant will they be.
I shall certainly not be here another week. Your liveries are now the only things in my department not accomplished, and they are attended & tomorrow I report upon them. With the highest respect I have the honor to be Your obedt. hble Servt.
B H Latrob⟨e⟩
⟨Dear⟩ madam
I am sorry the Wig does not exactly fit. But I beg you to return it & I will send you another at the same time send me the size of your sisters head, & any alterations it may want. I shall be here a few days longer, and can give orders to have it sent after me if I do not get it done in time to bring it. Yrs sincerely
ME L. T.
